DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas Miller (Reg. 40091) per email communication on 01/31/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 12/14/2020):

Claim Amendments:

11. (Currently Amended) A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, and the computer program is executed by a processor to implement: obtaining first information when the UE triggers a scheduling request SR; and executing any one of the following actions based on the first information: at least one of skipping increasing counting of a first counter and increasing counting of a second counter, and at least one of stopping a timer and prohibiting starting a timer, wherein the first information is used to indicate that the UE has currently stopped transmitting the SR, the UE is unable to transmit the SR on an SR resource within a duration 

12. (Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein the computer program is further executed by the processor to implement: transmitting the SR to a network device; and resetting the second counter.

13. (Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein the computer program is further executed by the processor to implement: if the counting of the second counter is greater than or equal to a first threshold, increasing the counting of the first counter, or considering the SR procedure fails.

14. (Currently Amended) The non-transitory computer-readable storage medium according to claim 13, wherein the first threshold is predefined or configured for the UE by a network device.

15. (Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein the first information is indication information sent by a physical layer of the UE to a medium access control MAC layer.

Reasons for Allowance
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A resource request method, comprising: 
obtaining first information when user equipment UE triggers a scheduling request SR; and 

wherein the first information is used to indicate that the UE has currently stopped transmitting the SR, the UE is unable to transmit the SR on an SR resource within a duration corresponding to the timer, the first counter is used to record a count of transmitting the SR, and the second counter is used to record a count of stopping transmitting the SR.

Regarding claims 6 and 11, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-5, 7-10 and 12-15, these claims depend from claims 1, 6, and 11, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HARRY H KIM/           Primary Examiner, Art Unit 2411